Citation Nr: 0111426	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
pes planus with degenerative joint disease of the feet, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


REMAND

The veteran-appellant had active duty from January 1952 to 
December 1953.

The veteran's pes planus with degenerative joint disease of 
the feet has been evaluated by the regional office (RO) as 50 
percent disabling under Diagnostic Codes 5010-5276.  A 50 
percent rating is the highest available for pes planus under 
Diagnostic Code 5276.  It is the veteran's principal 
contention, however, that he should be provided separate 
evaluations for the pes planus and for the degenerative joint 
disease of the feet.   

It is noted that separate and distinct manifestations arising 
from the same disease or injury may be rated separately.  
Manifestations are considered to be separate and distinct if 
none of the symptomatology for any of the manifestations is 
duplicative of or overlapping with the symptomatology of the 
other manifestation.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); 38 C.F.R. § 4.25 (2000).

The treatment records and the most recent VA examinations of 
the veteran's feet note that the veteran complains of pain in 
his feet but do not specify whether there is any limitation 
of motion or limitation of function due to pain resulting 
from the veteran's degenerative joint disease of the feet.  
Moreover, the most recent VA feet examination conducted in 
October 1999 describes the veteran's pes planus as "mild."  

The Board of Veterans' Appeals (Board) believes that an 
additional examination of the veteran's feet would be helpful 
in the adjudication of his claim.  Notably, the examiner 
should address the questions relevant to the issue on appeal, 
including but not limited to whether there is there is any 
limitation of motion or limitation of function due to pain 
resulting from either the veteran's degenerative joint 
disease of the feet or from his pes planus, or both, as set 
out in 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request from the 
appellant the identity of all physicians 
or other medical care providers who have 
treated the appellant since 1999 for the 
disability at issue.  After obtaining any 
necessary authorization, the RO should 
then obtain copies of all medical records 
from all sources identified by the 
appellant.  

2.  The RO should arrange for the 
examination of the appellant's feet 
conducted by an appropriate specialist(s) 
to determine the exact nature and extent 
of severity of his service-connected 
disorder of the feet, characterized as 
"pes planus with degenerative joint 
disease of the feet."  All indicated 
tests and studies should be performed, 
including range of motion studies.  The 
claims file should be made available to 
the examiner(s).  The examiner(s) should 
specifically explain and describe 
limitation of function that can be 
attributed to degenerative joint disease 
of the feet, and any limitation of 
function that can be attributed to pes 
planus, including but not limited to the 
functional limitations, if any, due to 
pain.  

It is requested that the examiner(s) also 
provide an explicit response to the 
following questions:  Which, if any, of 
the veteran's foot disorders causes pain, 
weakened movement, excess fatigability, 
and incoordination, and if so, what is 
the effect of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations can not 
be quantified, the examiner must so 
indicate.  

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue currently on appeal.  
In addition to the application of all 
appropriate diagnostic codes for the 
appellant's disorder of the feet, the RO 
should set forth an adequate discussion of 
the degree of loss of range of motion, if 
any, due to pain, weakened movement, 
excess fatigability, or incoordination, 
with application of 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. 
App. 202 (1995), Bierman v. Brown, 6 Vet. 
App. 125, 129 (1994), and Voyles v. Brown, 
5 Vet. App. 451, 453 (1993), as warranted.  
The RO should specifically discuss whether 
a separate compensable rating should be 
assigned for degenerative joint disease of 
the feet under the principles set forth in 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994). 

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the appellant until he is notified 
by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




